 Case 18-31754-5-mcr             Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                          Desc
                                   Main Document     Page 1 of 29



 So Ordered.

 Signed this 15 day of January, 2019.



                                                ________________________________

                                                Margaret Cangilos-Ruiz
                                                United States Bankruptcy Judge




UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK

In re:
                                                                                Case Nos.
CENTERSTONE LINEN SERVICES, LLC,                                                18-31754(main case)
ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                      18-31753
ALLIANCE LAUNDRY &TEXTILE SERVICE, LLC,                                         18-31755
ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                         18-31756
ATLANTA,LLC, and
ALLIANCE LTS WINCHESTER,LLC                                                      18-31757
d/b/a Claus Linen Systems',
                                                                                 Chapter 11 Cases
                                                      Debtors                    Jointly Administered



      ORDER PURSUANT TO SECTIONS 363 AND 105 OF THE BANKRUPTCY
    CODE:(A)(1)SETTING DEADLINE AND APPROVING REQUIREMENTS AND
  PROCEDURES FOR INTERESTED PARTIES TO SUBMIT COMPETING BIDS FOR
  SUBSTANTIALLY ALL ASSETS OF DEBTOR ALLIANCE LAUNDRY &TEXTILE
    SERVICE,LLC,d/b/a CLARUS LINEN SYSTEMS;(2) APPROVING FORM OF
     PURCHASE AGREEMENT;(3)SCHEDULING AN AUCTION;(4)SETTING


 ~ The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
 number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594)("Centerstone"); Atlas Health
 Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681)("Atlas"); Alliance Laundry &Textile Service,
 LLC d/b/a Glarus Linen Systems (8284)("Alliance"); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
 Glarus Linen Systems (4065)("Atlanta"); and Alliance LTS Winchester, LLC d/b/a Glarus Linen Systems (0892)
("W i~7chester").
                                                                                                            3242125.9
 Case 18-31754-5-mcr           Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
                                 Main Document     Page 2 of 29



 HEARING DATE TO APPROVE SALE OF ASSETS TO SUCCESSFUL BIDDER; AND
  (5) APPROVING PROCEDURES WITH RESPECT TO THE ASSUMPTION AND
    ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
        LEASES; AND(B)APPROVING FORM AND MANNER OF NOTICE


        Upon consideration of the motion (the "Motion")2 filed by debtor Alliance Laundry &

Textile Services, LLC, d/b/a Clarus Linen Systems, a debtor and debtor in possession (the

"Debtor" or "Alliance") in the captioned cases, for entry of an order pursuant to sections 105 and

363 of title 11 of the United States Code (the "Bankruptcy Code") and Bankruptcy Rule 6004:

(A)(i) authorizing the sale of substantially all of Alliance's assets (the "Purchased Assets"), free

and clear of all liens, claims, interests and encumbrances, subject to the terms of the Asset

Purchase Agreement and subject to higher and/or better offers; (ii) authorizing and approving the

 Asset Purchase Agreement with Crown Health Care Laundry Services, LLC ("Purchaser"); and

(iii) authorizing Alliance to consummate all transactions related to the proposed sale;

(B)approving bidding procedures and other related relief; and (C) authorizing Alliance to

assume certain executory contracts and unexpired leases and assign such contracts and leases to

Purchaser pursuant to 11 U.S.C. §§ 365(a), (b) and (c) and Bankruptcy Rule 6006(e)(1) (the

"Assigned Contracts"); and upon review and consideration of(i) the Motion,(ii) the objections,

if any, filed with respect thereto,(iii) arguments of counsel and evidence proffered or adduced at

the hearing on the Motion held on January 11, 2019 (the "Bid Procedures Hearing"), and (iv) the

docket and proceedings in the above-captioned cases (the "Chapter 11 Cases"); and it appearing

that the relief requested in the Motion is in the best interests of Alliance, its estate, creditors, and

other parties in interest; and good and sufficient cause appearing therefor, it is hereby:




Z Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion, Purchase
Agreement and/or the Bidding Procedures, as applicable.


                                                       2                                                3242125.9
Case 18-31754-5-mcr             Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                          Desc
                                  Main Document     Page 3 of 29



        FOUND AND DETERMINED THAT:3

                  A.      This Court has jurisdiction over the Motion and the transactions

contemplated therein pursuant to 28 U.S.C. §§ 157 and 1334, and this matter is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(A),(M) and (0). Venue in this district is proper under 28

U.S.C. §§ 1408 and 1409.

                 B.       Good and sufficient notice of the Motion and the relief sought therein has

been given under the circumstances, and no other or further notice is required except as set forth

herein. A reasonable opportunity to object or be heard regarding the relief provided herein has

been afforded to parties-in-interest.

                 C.       Alliance has articulated good and sufficient business reasons for this Court

to approve the bidding procedures attached hereto as Schedule 1 (the "Bidding Procedures") and

the establishment of procedures to fix the cure amounts to be paid under section 365 of the

Bankruptcy Code in connection with the assumption, assignment and/or transfer of the Assigned

Contracts to the Successful Bidder.

                 D.       The Bidding Procedures are reasonably designed to maximize the value to

be achieved for the Purchased Assets.

                 E.       The Notice of the Auction and Sale Hearing attached hereto as Schedule 2

and the Notice of Assumption and Assignment attached hereto as Schedule 3 provide all

interested parties with timely and proper notice of the Auction, the sale of the Purchased Assets,

the Bidding Procedures and the procedures governing Alliance's assumption and assignment of

the Assigned Contracts to the Successful Bidder.




3 Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as findings of
fact when applicable. See Bankruptcy Rule 7052.


                                                         3                                                 3242125.9
Case 18-31754-5-mcr           Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03             Desc
                                Main Document     Page 4 of 29



                F.      The entry of this Order (the "Bidding Procedures Order") is in the best

interests of Alliance, its estate, creditors and other parties in interest.

     NOW THEREFORE,IT IS HEREBY ORDERED,ADJUDGED AND DECREED
THAT:

        1.      The Motion is granted as set forth herein.

        2.      All objections to the Motion relating to the relief provided herein that have not

been withdrawn, waived or settled, and all reservations of rights included therein, are hereby

overruled and denied on the merits.

        3.      The form of Amended and Restated Asset Purchase Agreement attached hereto as

Exhibit A (the "Purchase Agreement") is hereby approved. Purchaser is hereby designated as

the stalking-horse bidder for the Purchased Assets, the Purchase Agreement is hereby deemed a

Qualified Bid .for the Purchased Assets and Purchaser is hereby deemed a Qualified Bidder for

the Purchased Assets.

        4.      HSBC Bank USA,National Association("HSBC Bank") is also hereby deemed a

Qualified Bidder for the Purchased Assets.

        5.      The Bidding Procedures, in substantially the form attached hereto as Schedule 1,

are hereby incorporated herein and approved, and shall apply with respect to the sale of the

Purchased Assets.       Alliance is authorized to take all actions necessary or appropriate to

implement the Bidding Procedures.

        6.      Notwithstanding the inclusion of the Atlanta PP&E as an Excluded Asset on

Appendix 1.1(b) of the Purchase Agreement as of the Execution Date, Alliance shall have the

option to designate the Atlanta PP&E as a Purchased Asset by delivering written notice to the

Notice Parties (as hereafter defined) no later than five days prior to the Bid Deadline.




                                                    4                                      3242125.9
 Case 18-31754-5-mcr         Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03              Desc
                               Main Document     Page 5 of 29



          7.    As further described in the Bidding Procedures, the deadline for submitting bids

 for the Purchased Assets (the "Bid Deadline") is February 4, 2019 at 12:00 noon (prevailing

 Eastern Time). No bid shall be deemed to be a Qualified Bid (as defined in the Bidding

 Procedures) or otherwise considered for any purposes unless such bid meets the requirements set

 forth in the Bidding Procedures, or those requirements which may be modified by Alliance upon

 consultation with HSBC Bank and the Committee, except for HSBC Bank which is

 automatically deemed a Qualified Bidder.

          8.    Alliance may sell the Purchased Assets by conducting an Auction in accordance

 with the Bidding Procedures. If more than one. Qualified Bid is timely received by Alliance in

 accordance with the Bidding Procedures, the Auction shall take place on February 7, 2019 at

 10:00 a.m. (prevailing Eastern Time) at the offices of Bond, Schoeneck &King, PLLC, One

 Lincoln Center, Syracuse, New York, or such other place and time as Alliance shall notify all

 Qualified Bidders and other invitees.

          9.    Each Qualified Bidder participating at the Auction will be required to confirm that

 it has not engaged in any collusion with respect to the bidding or the Sale.

          10.   The Sale Hearing shall be held before this Court on February 13, 2019 at 12:00

 p.m.(prevailing Eastern Time), or as soon thereafter as counsel and interested parties may be

 heard.

          11.   The Notice of Auction and Sale, in substantially the form attached hereto as

Schedule 2, is hereby approved.          On or before 5:00 p.m. (prevailing Eastern Time) on

January 17, 2019, Alliance will cause (a) a copy of the Notice of Auction and Sale Hearing and

(b) a copy of the Bidding Procedures Order to be sent by first-class mail postage prepaid, to the

following: (i) counsel for Purchaser; (ii) the Office of the United States Trustee for the Northern



                                                  J
                                                  ~                                         3242125.9
Case 18-31754-5-mcr        Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03              Desc
                             Main Document     Page 6 of 29



District of New York; (iii) counsel for HSBC Bank; (iv) counsel to the Official Committee of

Unsecured Creditors (the "Committee"); (v) all parties to the Assigned Contracts; (vi) all

required governmental agencies; (vii) all persons known or reasonably believed to have asserted

any lien, claim encumbrance, right of first refusal or other interest in or upon any of the

Purchased Assets,(viii) all parties who have expressed an interest in the Purchased Assets during

the past seven months the Purchased Assets have been marketed; and (ix) all entities known by

Alliance to have filed a notice of appearance or a request for receipt of chapter 11 notices and

pleadings filed in the Chapter 11 Cases (the "Notice Parties").

       12.     On or before 5:00 p.m. (prevailing Eastern Time) on January 17, 2019,

Alliance will cause a copy of the Notice of Auction and Sale to be served upon all known

creditors of Alliance in the Chapter 11 Cases.

       13.     The Notice of Assignment and Assumption, in substantially the form attached

hereto as Schedule 3, is hereby approved. On or before 5:00 p.m.(prevailing Eastern Time)

on January 17, 2019, Alliance shall serve by first class mail, the Notice of Assumption and

Assignment on all non-debtor parties to the Assigned Contracts. The Notice of Assumption and

Assignment shall identify the cure amounts that Alliance believes must be paid to cure all

prepetition defaults under the Assigned Contracts (the "Cure Amounts"). In addition, if Alliance

identifies additional executory contracts or unexpired leases that might be assumed by Alliance

and assigned to the Successful Bidder not set forth in the original Notice of Assumption and

Assignment, Alliance shall promptly send a supplemental notice (a "Supplemental Notice of

Assumption and Assignment") to the applicable counterparties to such additional executory

contracts and unexpired leases.




                                                 6                                        3242125.9
 Case 18-31754-5-mcr        Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                Desc
                              Main Document     Page 7 of 29



        14.    Unless the non-debtor party to an Assigned Contract identified in the Notice of

 Assumption and Assignment or any Supplemental Notice of Assumption and Assignment files

 an objection (the "Cure Amount/Assignment Objection") to (a) its scheduled Cure Amount

 and/or (b) to the proposed assumption, assignment and/or transfer of such Assigned Contract by

the later of(i) 4:00 p.m.(prevailing Eastern Time) on February 6, 2019 or (ii) five (5) days

after service of the relevant Supplemental Notice of Assumption and Assignment (such later

 date, the "Cure/Assignment Objection Deadline") and serves a copy of the Cure

 Amount/Assignment Objection so as to be received on the same day by (i) counsel to Alliance;

(ii) the Office of the United States Trustee for the Northern District of New York; (iii) counsel

for HSBC Bank; (iv) counsel to Purchaser; and (v) counsel to the Committee, then such non-

debtor party (a) will be forever barred from objecting to the Cure Amount and from asserting any

additional cure or other amounts due with respect to such Assigned Contract and Alliance shall

be entitled to rely solely upon the Cure Amount, and (b)if the Assigned Contract is identified by

the Successful Bidder and/or Backup Bidder as an Asset to be purchased and/or assigned, will be

deemed to have consented to the assumption, assignment and/or transfer of such Assigned

Contract and will be forever barred and estopped from asserting or claiming against Alliance, the

Successful Bidder and/or the Backup Bidder, or any other assignee of the relevant executory

contract or unexpired lease that. any additional amounts are due or defaults exist, or prohibitions

or conditions to assumption, assignment and/or transfer exist or must be satisfied, under such

Assigned Contract. Notwithstanding the foregoing, as provided below, each non-debtor party

shall retain the right to object to the assumption, assignment or transfer of its Assigned Contract,

based solely on the issue of whether the Successful Bidder or Backup Bidder can provide

adequate assurance of future performance as required by section 365 of the Bankruptcy Code.



                                                 7                                          3242125.9
Case 18-31754-5-mcr        Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03               Desc
                             Main Document     Page 8 of 29



       15.     If a Cure Amount/Assignment Objection challenges a Cure Amount, the objection

must set forth the cure amount being claimed by the objecting party (the "Claimed Cure

Amount") with appropriate documentation in support thereof.            Upon receipt of a Cure

Amount/Assignment Objection, Alliance is authorized, but not directed, to resolve any Cure

Amount/Assignment Objection by mutual agreement with the objecting counterparty to any

Assigned Contract without further order of the Court. Alliance is also hereby authorized to file a

response to any Cure Amount/Assignment Objection by 4:00 p.m. (prevailing Eastern Time).

on February 8, 2019. In the event that Alliance and any objecting party are unable to

consensually resolve any Cure Amount/Assignment Objection, the Court will resolve any such

Cure Amount/Assignment Objection at a hearing to be held at 12:00 p.m.(prevailing Eastern

Time) on February 13, 2019 or on such later date as the Court may determine.

       16.     The Successful Bidder or the Backup Bidder, as the case may be, may determine

to exclude any executory contract or unexpired lease from the list of Purchased Assets to be

assumed and sold or assigned at any time prior to the closing of the sale of the Purchased Assets.

The non-debtor party or parties to any such excluded contract or lease will be notified of such

exclusion by written notice mailed within five (5) business days following the closing of the sale

of the Purchased Assets.

       17.     To the extent that a Cure Amount/Assignment Objection remains unresolved as of

the Bid Deadline, and the Bankruptcy Court subsequently determines that the Cure Amount for

the subject Assigned Contract is greater than that set forth in the Cure Amounts identified in the

Notice of Assumption and Assigmnent, the Successful Bidder may elect to reclassify such

Assigned Contract as an Excluded Contract at any time prior to the earlier to occur of the closing




                                                g                                          3242125.9
 Case 18-31754-5-mcr          Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03             Desc
                                Main Document     Page 9 of 29



of the sale of Purchased Assets or the day that is five (5) business days following such

determination by the Bankruptcy Court.

        18.    Immediately following the conclusion of the Auction for the Purchased Assets,

 Alliance shall serve (i) a notice identifying the Successful Bidder and Backup Bidder, and

(ii) financial information concerning the Successful Bidder's and Backup Bidder's ability to

 provide adequate assurance of future performance of such Assigned Contracts, to the non-debtor

 parties to the Assigned Contracts that have been identified as Purchased Assets to be sold and/or

 assigned in connection with such Successful Bid and Backup Bid. The non-debtor parties to the

 Assigned Contracts will have until 12:00 p.m. (prevailing Eastern Time) on February 12,

2019 (the "Adequate Assurance Objection Deadline") to file a written objection to the

 assumption, assignment and/or transfer of such Assigned Contract solely on the issue of whether

 the Successful Bidder and/or Backup Bidder can provide adequate assurance of future

 performance as required by section 365 of the Bankruptcy Code. Any such objections shall be

 heard at the Sale Hearing.

        19.    No later than 12:00 p.m. (prevailing Eastern Time) on February 11, 2019,

 Alliance shall file with the Court a Report setting forth a summary of the Auction Sale, if held,

 the marketing efforts undertaken by Alliance with respect to the Purchased Assets and the

 proposed allocation of the sale proceeds

        20.     Any objections to the sale of the Purchased Assets, or to the balance of the relief

 requested in the Motion and not granted in this Bidding Procedures Order, must: (a) be in

 writing;(b)comply with the Bankruptcy Rules and the Local Rules;(c) be filed with the Clerk of

 the Bankruptcy Court for the Northern District of New York, on or before 12:00 p.m.

(prevailing Eastern Time) on February 12, 2019; and (d) be served so as to be received on the


                                                 9                                         3242125.9
 Case 18-31754-5-mcr         Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                Desc
                               Main Document    Page 10 of 29



same day, upon (i) counsel for Alliance; (ii) counsel for Purchaser; (iii) the Office of the United

 States Trustee for the Northern District of New York; (iv) counsel for HSBC Bank; and (v)

counsel to the Committee appointed in these cases. All objections must state with specificity the

 nature of such objection and will be heard by the Court at the Sale Hearing. All objections to the

sale of the Purchased Assets previously filed with this Court, and not resolved in this Order, are

 preserved until the Sale Hearing.

        21.     The Sale Hearing may be adjourned, from time to time, without further notice to

creditors or other parties in interest other than by announcement of said adjournment before this

 Court or on this Court's calendar on the date scheduled for said hearing.

        22.     Except as otherwise provided in this Bidding Procedures Order, Alliance reserves

 the right as it may reasonably determine to be in the best interests of its estate, in consultation

 with HSBC Bank and the Committee, subject to conformity with the Bidding Procedures to: (a)

 determine which bidders are Qualified Bidders;(b) determine which bids are Qualified Bids;(c)

 determine which Qualified Bid is the highest or best proposal and which is the next highest or

 best proposal; (d)reject any bid that is (i) inadequate or insufficient, (ii) not in conformity with

 the requirements of the Bidding Procedures or the requirements of the Bankruptcy Code, or

(iii) contrary to the best interests of Alliance and its estate; (e) remove some of the Purchased

 Assets from the Auction; (~ waive terms and conditions set forth herein with respect to all

 potential bidders;(g)impose additional terms and conditions with respect to all potential bidders;

(h) extend the deadlines set forth herein; (i) adjourn or cancel the Auction and/or Sale Hearing in

 open court without further notice; and (j) modify the Bidding Procedures as Alliance, in

 consultation with HSBC Bank and the Committee, may determine to be in the best interest of its

 estate or to withdraw the Motion at any time with or without prejudice; provided, that any



                                                  1Q                                          3242125.9
 Case 18-31754-5-mcr        Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                Desc
                              Main Document    Page 11 of 29



 exercise by Alliance of its rights hereunder shall not alter or modify the terms of the Purchase

 Agreement, including its stated conditions for Purchaser to close.

        23.     Alliance is hereby authorized to take such steps and incur and pay such

expenditures as may be necessary or appropriate to effectuate the terms of this Bidding

Procedures Order, subject to and in accordance with the terms of the Interim Order

(I) Authorizing the Debtors to (A) Obtain Postpetition Financing on aSuper-Priority, Senior

Secured Basis and (B) Use Cash Collateral, (II) Granting (A) Liens and Super-Priority Claims

and(B) Adequate Protection to Certain Prepetition Lenders,(III) Modifying the Automatic Stay,

(IV) Scheduling a Final Hearing, and (V) Granting Related Relief and any supplemental interim

or final orders entered with respect thereto.

        24.     The stays provided for in Bankruptcy Rules 6004(h) and 6006(d) are waived and

this Bidding Procedures Order shall be effective immediately upon its entry.

        25.     This Court shall retain jurisdiction over any matters related to or arising from the

implementation of this Order.



                                                ###




                                                 11                                          3242125.9
Case 18-31754-5-mcr   Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
                        Main Document    Page 12 of 29



                                 Schedule 1

                            Bidding Procedures
 Case 18-31754-5-mcr         Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                Desc
                               Main Document    Page 13 of 29


 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK

 In re:
                                                                      Case Nos.
 CENTERSTONE LINEN SERVICES,LLC,                                      18-31754(main case)
 ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                           18-31753
 ALLIANCE LAUNDRY &TEXTILE SERVICE, LLC,                              18-31755
 ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                              18-31756
 ATLANTA,LLC,and
 ALLIANCE LTS WINCHESTER,LLC                                          18-31757
 d/b/a Cla~~us Linen Syste~nsl,
                                                                      Chapter 11 Cases
                                               Debtors.               Jointly Administered




             BIDDING PROCEDURES FOR THE SALE OF SUBSTANTIALLY
                 ALL ASSETS OF ALLIANCE LAUNDRY &TEXTILE
                  SERVICES,LLC,d/b/a CLARUS LINEN SYSTEMS


        Set forth below are the bidding procedures (the "Bidding Procedures") to be employed
with respect to the proposed sale (the "Proposed Sale") of substantially all of the assets (the
"Purchased Assets") owned by debtor Alliance Laundry &Textile Services, LLC, d/b/a Clarus
Linen Systems ("Alliance"). The Proposed Sale is subject to competitive bidding as set forth
herein and approval by the United States Bankruptcy Court for the Northern District of New
York (the "Bankruptcy Court") pursuant to sections 105, 363 and 365 of chapter 11 of title 11 of
the United States Code (the "Bankruptcy Code") and Rule 6004 of the Federal Rules of
Bankruptcy Procedure. All capitalized terms shall have the meanings ascribed to them in that
certain Asset Purchase Agreement between Alliance and Crown Health Care Laundry Services,
LLC (the "Purchase Agreement") dated December 19, 2018 (the "Execution Date"), approved by
the Court in connection with the Proposed Sale or the Sale Motion (as defined herein).

       On December 21, 2018, Alliance filed the Motion by Debtor Alliance Laundry &Textile
SeNvices, LLC, d/b/a Clarus Linen Systems for O~~ders (A) (i) Authorizing the Sale of
Substantially All of Alliance 's Assets, Free and Clear of All Liens, Claims, Interests and
Encumbrances, Subject to the Terms of the Asset Purchase Agreement and Subject to Higher


' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax
 identification number, are: Cei~terstone Lineiz Services, LLC d/b/a Clarus Linen Systems (5594)
("Centerstone"); Atlas Health Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681)
("Atlas"); Alliance Laundry &Textile Service, LLC d/b/a Clarus Linen Systems (8284) ("Alliance");
 Alliance Laundry and Textile Service of Atlanta, LLC d/b/a Clarus Linen Systems (4065)("Atlanta");
 and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems(0892)("Winchester").
Case 18-31754-5-mcr         Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                  Desc
                              Main Document    Page 14 of 29


and/or Better Offers; (ii) Authorizing and Approving the Form of a Certain Asset Purchase
Agreement with Crown Health Cage LaundNy Services, LLC; and (iii) Authorizing Alliance to
Consummate all Transactions Related to the P~~oposed Sale; (B) App~~oving 13iddzng ProceduNes
and Other Related Relief,• and(C) Authorizing Alliance to Assume Cef~tain Executory ContNacts
and Unexpired Leases and Assign Such Contracts and Leases to Purchaser Crown Health Care
Laundry Services, LLC(the "Sale Motion").

        These Bidding Procedures describe, among other things, the Purchased Assets available
for sale, the form of bids and the manner in which bidders and bids become qualified, the
coordination of diligence efforts among bidders, the conduct of the Auction (as defined herein),
the ultimate selection of the Successful Bidder (as defined herein) and the Court's approval
thereof (the "Bidding Process"). The Bidding Procedures were developed in consultation with
Alliance's professionals. Alliance will continue to consult with its professionals, as well as with
its secured creditor, HSBC Bank USA, National Association ("HSBC Bank"), and other parties
in interest, throughout the Bidding Process. In the event that Alliance and any such constituents
disagree as to the interpretation or application of these Bidding Procedures, the Bankruptcy
Court shall have jurisdiction to hear and resolve such dispute.

                                   Purchased Assets to be Sold

        The Purchased Assets to be sold include all of Alliance's right, title and interest in, to and
under, free and clear of all Liabilities (other than Assumed Liabilities) and Encumbrances (other
than Permitted Encumbrances), all of Alliance's assets, properties, rights and interests of any
nature whatsoever used. in or related to the operation of its business, excluding those assets
identified as "Excluded Assets" in Section 1.1(b) of the Purchase Agreement; provided, that
notwithstanding the inclusion of the Atlanta PP&E as an Excluded Asset, Alliance shall have the
option to designate the Atlanta PP&E as a "Purchased Asset" by delivering written notice to the
Notice Parties (hereafter defined) no later than five days prior to the Bid Deadline. Excluded
Assets are specifically listed on Appendix 1.1(b) of the Purchase Agreement and include, but are
not limited to, Alliance's real estate leases and all other Contracts not specifically designated by
the Purchaser as Assigned Contracts pursuant to the terms of the Purchase Agreement. The
foregoing summary description of the Purchased Assets and Excluded Assets is provided for the
convenience of Potential Bidders and is in all regards qualified by and subject to the terms of the
Purchase Agreement.

        The "Notice Parties" shall include (i) counsel for Purchaser; (ii) the Office of the United
States Trustee for the Northern District of New York; (iii) counsel for HSBC Bank;(iv) counsel
to the Official Committee of Unsecured Creditors (the "Committee"); (v) all parties to the
Assigned Contracts; (vi) all required governmental agencies; (vii) all persons known or
reasonably believed to have asserted any lien, claim encumbrance, right of first refusal or other
interest in or upon any of the Purchased Assets, (viii) all parties who have expressed an interest
in the Purchased Assets during the past seven months the Purchased Assets have been marketed;
and (ix) all entities known by Alliance to have filed a notice of appearance or a request for
receipt of chapter 11 notices and pleadings filed in the Chapter 11 Cases.

        Alliance shall retain all rights to any Purchased Assets that are not subject to a bid
accepted by Alliance and approved by the Bankruptcy Court at the Sale Hearing (as defined
herein).

                                                  2
 Case 18-31754-5-mcr         Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                Desc
                               Main Document    Page 15 of 29


         All of the Purchased Assets designated as such by a Successful Bidder will be sold
 together as one lot. The sale of the Purchased Assets will be conducted on an "as is, where is"
 basis and without representations or warranties of any kind, nature, or description by Alliance, its
 agents or Alliance's bankruptcy estate, except to the extent set forth in the Purchase Agreement,
 as approved by the Bankruptcy Court. Except as otherwise provided in such approved Purchase
 Agreement or in the Bankruptcy Court's order approving the same, the Purchased Assets shall be
 sold to the Successful Bidder free and clear of all liens, claims, interests and encumbrances
 thereon (collectively, the "Liens"), with such Liens, including, but not limited to, those Liens in
 favor of HSBC Bank, to attach solely to the net proceeds of the sale.

                                   Participation Requirements

         In order to participate in the Bidding Process, a person (a "Potential Bidder") must be a
"Qualified Bidder." A Qualified Bidder is (A) Crown Health Care Laundry Services, LLC
("Crown"), and (B) HSBC Bank (provided, however, that HSBC Bank shall refrain from credit
 bidding so long as Crown's offer (as set forth in the Purchase Agreement) remains open and
 represents, in HSBC Bank's reasonable judgment, the highest or best bid received for the
 Purchased Assets), and(C)a person or group of persons:

       (a) who has delivered to Alliance an executed confidentiality agreement in form and
           substance acceptable to Alliance; and

       (b) who has delivered to Alliance on or before the Bid Deadline (defined below): (i) a
           Qualified Bid (defined below) and (ii) satisfactory evidence of committed financing
           or current audited financial statements or other form of financial and/or credit-
           quality disclosures reasonably sufficient to ascertain that the Potential Bidder has the
           financial wherewithal and liquidity to consummate a transaction pursuant to its
           Qualified Bid and any subsequent bid that the Potential Bidder may place at the
           Auction.

       Alliance, in consultation with HSBC Bank, shall determine whether a bid qualifies as a
"Qualified Bid". To constitute a Qualified Bid, a bid must be a written irrevocable offer from a
Qualified Bidder and:

       (a) propose a purchase price to be paid in cash, cash equivalents or readily marketable
           securities acceptable in the discretion of Alliance;

       (b) propose a purchase price that exceeds Crown's bid, calculated pursuant to the
           Purchase Price Methodology set forth in Appendix 2.1 of the Purchase Agreement,
           by (a) the amount of the Breakup Fee ($120,000), plus (b) $50,000.00 (the "Initial
           Qualified Overbid"), as determined by Alliance in consultation with HSBC Bank;

       (c) provide Alliance with a deposit in an amount equal to 10% of its Initial Qualified
           Overbid (the "Bid Deposit");

       (d) be accompanied by a signed Purchase Agreement, together with a copy marked to
           show any changes from the form of Purchase Agreement approved by the Court and
           attached as Exhibit A to the Order approving these Bidding Procedures;


                                                  3
 Case 18-31754-5-mcr        Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                 Desc
                              Main Document    Page 16 of 29


        (e) contain a list of Alliance's executory contracts and unexpired leases with respect to
            which the Potential Bidder seeks assignment from Alliance and, if the Bid is
            conditioned on the assumption and assignment of such executory contracts and/or
            unexpired leases, provide evidence of the Potential Bidder's ability to provide
            adequate assurance of future performance of such contracts or leases;

       (~    provide satisfactory evidence of committed financing or current audited financial
             statements or other form of financial and/or credit-quality disclosure reasonably
             sufficient to ascertain such Potential Bidder's ability to consummate the sale and not
             be conditioned on obtaining financing or on the outcome of any due diligence;

       (g) not request or entitle the Potential Bidder to any break-up fee, expense
           reimbursement or similar type of payment;

       (h) fully disclose the identity of each entity that will be bidding for the Purchased Assets
           or otherwise participating in connection with such bid and the complete terms of any
           such participation;

       (i) be accompanied by a letter from the Potential Bidder stating that (i) the bidder is
            prepared to enter into and consummate the proposed transaction in accordance with
            the terms of the Purchase Agreement after approval by the Bankruptcy Court of the
            Sale Order, subject to receipt of any applicable governmental or regulatory approval,
           (ii) the Potential Bidder will make all necessary federal, state or local filings, pay all
            costs and expenses associated with such filings (including the costs and expenses of
            Alliance), and (iii) such Potential Bidder's offer is irrevocable until the date that is
            twenty (20) days after the conclusion of the Sale Hearing with respect to the
           Purchased Assets unless such bidder is the Backup Bidder, and then the offer shall
            remain irrevocable until the closing of the sale of the Purchased Assets; and

       (j) be delivered to counsel for Alliance, HSBC Bank and the Committee on or before
           the Bid Deadline.

        As promptly as practicable after a Potential Bidder delivers a bid, Alliance shall
 determine, in consultation with HSBC Bank and the Committee, and shall notify the Potential
 Bidder in writing, whether the Potential Bidder is a Qualified Bidder with respect to the
 Purchased Assets. Alliance may waive any. requirements for Qualified Bidders or Qualified
 Bids.

                                           Bid Deadline

        A Potential Bidder that desires to make a bid shall deliver (i) written and electronic
 copies of its bid and (ii) its Bid Deposit so that they are actually received not later than 12:00
 noon (prevailing Eastern Time) on February 4, 2019 (the "Bid Deadline") by (i) Alliance's
 counsel, Bond, Schoeneck &King, PLLC, One Lincoln Center, Syracuse, New York 13202
(Attu: Stephen A. Donato, Esq., sdonato obsk.com and Camille W. Hill, Esq., chill ~bsk.com);
(ii) HSBC Bank's counsel, Phillips Lytle LLP, One Canalside, 125 Main Street, Buffalo, New
 York 14203-2887 (Attn: William J. Brown,. Esq., wbrown(c~philli~slytle.com and Angela Z.
 Miller, Esq., arniller(a~phillipsl le.com); and (iii) the Committee's counsel, CKR Law LLP,


                                                :
                                                !
Case 18-31754-5-mcr        Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03               Desc
                             Main Document    Page 17 of 29


1330 Avenue of the Americas, 14t~' Floor, New York, New York 10019 (Attn: David M. Banker,
Esq., dbanker(a~ckrlaw.com and Gilbert R. Saydah, Jr., Esq., gsa~dah(c(c~ckrlaw.com). Alliance
may extend the Bid Deadline once or successively, but is not obligated to do so. If the Bid
Deadline is extended, Alliance shall promptly notify all known Potential Bidders of such
extension.

                                         Due Diligence

        Upon a Potential Bidder's execution of a confidentiality agreement in form and substance
approved by Alliance, each Potential Bidder shall be afforded reasonable due diligence access
with respect to the Purchased Assets prior to the Bid Deadline (the "Due Diligence Period").
Neither Alliance nor its representatives shall be obligated to furnish any information of any kind
whatsoever relating to the Purchased Assets at any time prior to or after the Due Diligence
Period. Due diligence access may include access to Alliance's online data room, management
presentations as may be scheduled by Alliance, on-site inspections of the Purchased Assets and
such other matters which a Potential Bidder may request and as to which Alliance may agree.
Alliance will designate employees or other representatives to coordinate reasonable requests for
additional information and due diligence access from Potential Bidders. Alliance may, in its
discretion, coordinate diligence efforts such that multiple Potential Bidders have simultaneous
access to due diligence materials and/or simultaneous attendance at management presentations or
site inspections. Potential Bidders are advised to exercise their own discretion before relying on
any information regarding the Purchased Assets provided by anyone other than Alliance or its
representatives.

       Each Potential Bidder shall comply with all reasonable requests for additional
information by Alliance or its advisors regarding such Potential Bidder's financial wherewithal
to consummate and perform obligations in connection with the Sale. Failure by the Potential
Bidder to comply with requests for additional information may be a basis for Alliance to
determine, in consultation with HSBC Bank and the Committee, that a bid made by the Potential
Bidder is not a Qualified Bid.

        By participating in the Auction, each Qualified Bidder shall be deemed to acknowledge
and represent that it has had an opportunity to inspect and examine the Purchased Assets and to
conduct any and all due diligence regarding the Purchased Assets prior to submitting its bid, that
it has relied solely upon its own independent review, investigation and/or inspection of any
documents in making its bid, and that it did not rely upon any written or oral statements,
representations, promises, warranties or guaranties whatsoever, whether express, implied, by
operation of law or otherwise, regarding the Purchased Assets, or the completeness of any
information provided in connection with the Bidding Process except as expressly stated in the
relevant Purchase Agreement submitted with its Qualified Bid.

                                            Auction

        If two or more Qualified Bids with respect to the Purchased Assets have been received on
or prior to the Bid Deadline, Alliance shall conduct an auction (the "Auction") with respect to
the Purchased Assets. Only Qualified Bidders who timely submit a Qualified Bid will be eligible
to participate in the Auction. Notwithstanding the foregoing, an authorized representative of and
counsel for HSBC Bank may attend the Auction. The Auction shall take place on February 7,

                                                5
 Case 18-31754-5-mcr       Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                Desc
                             Main Document    Page 18 of 29


2019, at 10:00 a.m. (prevailing Eastern Time) at the offices of Bond, Schoeneck &King,
PLLC, One Lincoln Center, Syracuse, New York 13202, or at such other time and place as
Alliance may notify all Qualified Bidders and parties in interest. Alliance shall provide copies of
all Qualified Bids to counsel for HSBC Bank, the Office of the United States Trustee for the
Northern District of New York, counsel for the Committee, and all other Qualified Bidders at
least one(1) business day prior to the Auction.

        At the commencement of the Auction, Alliance's representatives will announce the
highest or otherwise best bid for the Purchased Assets (the "Starting Qualified Bid"), determined
in consultation with HSBC Bank, and the overall consideration value ascribed to such bid (the
"Bid Value"). Each Qualified Bidder present at the Auction will be permitted to increase its
Initial Qualified Overbid by at least Fifty Thousand Dollars ($50,000.00) (a "Qualified
Overbid"); provided, that Crown shall have the right, but not the obligation, in its sole and
absolute discretion, to match Qualified Overbids made by any other Qualified Bidder (the
"Matching Rights"). All subsequent bids must be in Bidding Increments of at least $50,000.00.
During the course of the Auction, Alliance, in consultation with HSBC Bank and the Committee,
will inform the participants which Qualified Overbid reflects the then-highest or otherwise best
offer for the Purchased Assets and the Bid Value ascribed thereto. Other than bids of Crown
made pursuant to its Matching Rights, Alliance shall not consider any subsequent bid received at
the Auction unless the Bid Value of such bid exceeds the Bid Value of the Starting Qualified Bid
or the then-highest Qualified Overbid by the Bidding Increment.

       The Auction may be adjourned from time to time by Alliance, but it shall not be
concluded until each Qualified Bidder has had an opportunity to submit a Qualified Overbid with
knowledge of the Bid Value ascribed to the Starting Qualified Bid or the then-highest Qualified
Overbid, as applicable, or match, in the case of Crown, the Starting Qualified Bid or the then-
highest Qualified Overbid, as applicable.

       At the conclusion of the Auction, Alliance will announce the Qualified Bid which it
deems, in consultation with HSBC Bank and the Committee, to represent the highest or
otherwise best bid for the Purchased Assets (such bid being the "Successful Bid" and the
Qualified Bidder submitting such bid, the "Successful Bidder") and the next highest or otherwise
best bid (the "Backup Bid" and the party submitting such bid, the "Backup Bidder"). The
Backup Bid shall remain in full force and effect until the closing of the Sale of the Purchased
Assets to the Successful Bidder. Alliance shall require, as a condition precedent to declaring any
bid the Successful Bid or the Backup Bid, that the Bid Deposits of the Successful Bidder and
Backup Bidder be retained by Alliance pending the closing of the sale of the Purchased Assets.
Any Bid Deposit not applied in satisfaction of the obligations of the Successful Bidder or
Backup Bidder in connection with their respective bids shall be returned not later than five (5)
business days following the closing of the sale of the Purchased Assets.

                                        The Sale Hearin

       A hearing to approve the Proposed Sale (the "Sale Hearing") is presently scheduled to
take place on February 13, 2019 at 12:00 p.m. (prevailing Eastern Time) before the
Honorable Margaret Cangilos-Ruiz, Chief United States Bankruptcy Judge, United States
Bankruptcy Court for the Northern District of New York, United States Courthouse, James
Hanley Federal Building, 100 South Clinton Street, Syracuse, New York. At the Sale Hearing,

                                                C~
 Case 18-31754-5-mcr        Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                 Desc
                              Main Document    Page 19 of 29


 Alliance will seek entry of an order in form and content acceptable to HSBC Bank and the
 Committee, among other things, designating the Successful Bidder and the Backup Bidder,
 authorizing and approving the sale of the Purchased Assets to the Successful Bidder, as
 determined by Alliance in consultation with HSBC Bank and the Committee and in accordance
 with the Bidding Procedures, pursuant to the terms and conditions set forth in the relevant
 Purchase Agreement submitted by the Successful Bidder (the "Sale Order"). The Sale Hearing
 may be adjourned or rescheduled without notice other than by an announcement of the adjourned
 date in open court at the Sale Hearing.

 Any objections to the sale of the Purchased Assets must: (a) be in writing;(b) comply with the
 Bankruptcy Rules and the Local Rules;(c) be filed with the Clerk of the Bankruptcy Court for
 the Northern District of New York, on or before 12:00 p.m. (prevailing Eastern Time) on
 February 12, 2019; and (d) be served so as to be received by the deadline, upon (i) counsel for
 Alliance; (ii) counsel for Purchaser; (iii) the Office of the United States Trustee for the Northern
 District of New York; (iv) counsel for HSBC Bank; and (v) counsel to the Committee. All
 objections must state with specificity the nature of such objection and will be heard by the Court
 at the Sale Hearing.

        Following entry of the Sale Order, if the Successful Bidder fails to consummate an
approved sale, the Backup Bid shall be deemed to be the Successful Bid with respect to the
Purchased Assets and Alliance shall effectuate the sale of Purchased Assets to the Backup Bidder
without further order of the Bankruptcy Court, and the Bid Deposit of the non-closing Successful
Bidder shall be forfeited, if the failure to close is the result of a breach or failure to perform on
the part of the Successful Bidder. Alliance shall retain all rights to the Purchased Assets that are
not subject to a bid accepted by Alliance and approved by the Bankruptcy Court. If an Auction
is held, Alliance shall be deemed to have accepted a Qualified Bid only when (i) such bid is
declared the Successful Bid (or the Backup Bid) at the Auction,(ii) definitive documentation has
been executed in respect thereof, and (iii) the Bankruptcy Court has entered the Sale Order.

                                            Sale Closing

        The closing of the Sale of the Purchased Assets to the Successful Bidder (or Backup
Bidder) shall occur (i) no later than sixty (60) days from the Execution Date of the Purchase
 Agreement executed by Crown if Crown is the deemed the Successful Bidder, or (ii) within ten
(10) business days following the entry of the Sale Order if a party other than Crown is deemed
the Successful Bidder (or Backup Bidder), or (iii) such other later date as is mutually agreed by
 Alliance, HSBC Bank, and the Successful Bidder (or Backup Bidder) in a writing dated prior to
the otherwise-required Closing date.

                                       Reservation of Rights

        Alliance reserves all rights, after consultation with HSBC Bank and the Committee, to
terminate the Bidding Process at any time if Alliance determines, in its business judgment, that
the Bidding Process will not maximize the value of the Purchased Assets. In addition, Alliance
reserves all rights not to submit any bid which is not acceptable to Alliance, HSBC Bank and the
Committee for approval to the Bankruptcy Court. Alliance shall further have the right to amend
the rules set forth herein for the Bidding Process or impose such other terms and conditions for
the Bidding Process which Alliance determines, in its business judgment is necessary to fulfill its

                                                  7
 Case 18-31754-5-mcr        Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                Desc
                              Main Document    Page 20 of 29


 fiduciary duties, provided that such modifications are not inconsistent with any Bankruptcy
 Court order or unacceptable to HSBC Bank and the Committee; however, Alliance recognizes
 that a material modification may, under the Purchase Agreement, relieve Crown of any
 obligation to proceed with the Auction or, if it is the Successful Bidder, to close the sale of the
Purchased Assets, and Crown's ability to terminate the Purchase Agreement in accordance with
 its terms is fully preserved. Without limiting the generality of the foregoing, Alliance may reject
 at any time before entry of an order of the Bankruptcy Court approving a Qualified Bid, any bid
 that, in Alliance's discretion, and in consultation with HSBC Bank and the Committee, is
(i) inadequate or insufficient, (ii) not in conformity with the requirements of the Bankruptcy
 Code or the Bidding Procedures, or (iii) contrary to the best interests of Alliance, its estate and
 creditors.
Case 18-31754-5-mcr   Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
                        Main Document    Page 21 of 29



                                 Schedule 2

                      Notice of Auction and Sale Hearing
 Case 18-31754-5-mcr             Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                          Desc
                                   Main Document    Page 22 of 29



 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK

 In re:
                                                                                 Case Nos.
 CENTERSTONE LINEN SERVICES, LLC,                                                18-31754(main case)
 ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                      18-31753
 ALLIANCE LAUNDRY &TEXTILE SERVICE, LLC,                                         18-31755
 ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                         18-31756
 ATLANTA,LLC,and
 ALLIANCE LTS WINCHESTER,LLC                                                     18-31757
 d/b/a ClaNus Linen Systemsj,
                                                                                 Chapter 11 Cases
                                                      Debtors.                   Jointly Administered




                           NOTICE OF AUCTION AND SALE HEARING


PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.      On December 21, 2018, debtor Alliance Laundry &Textile Service, LLC, d/b/a
Clarus Linen Systems ("Alliance") filed the Motion by Debtor Alliance Laundry &Textile
Service, LLC d/b/a Clarus Linen Systemsfor Orders (A)(i) Authorizing the Sale ofSubstantially
All of Alliance's Assets, Free -and Clear of All Liens, Claims, Interests and Encumbrances,
Subject to the Terms of the Asset Purchase Agreefnent and Subject to Higher and/or Bette°
Offers; (ii) Authorizing and Approving the Form of a CeNtain Asset PuNchase Agreement with
C~~own Health Care Laundry Sep°vices, LLC; and (iii) Authorizing Alliance to Consummate all
Ti°ansactions Related to the Proposed Sale; (B) Approving Bidding P~oceduNes and OtheN
Related Relief,• and (C) Authorizing Alliance to Assume CeNtain Executory Contracts and
Unexpired Leases and Assign Such Contracts and Leases to PurchaseN Crown Health Care
Laundry Services, LLC(the "Sale Motion").2




 ~ The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
 number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594)("Centerstone"); Atlas Health
 Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681)("Atlas"); Alliance Laundry &Textile Service,
 LLC d/b/a Clarus Linen Systems (8284)("Alliance"); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
 Clarus Linen Systems (4065)("Atlanta"); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
("Winchester").

 Z Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Sale
 Motion and/or the Bidding Procedures Order, as applicable.


                                                                                                            3242272.5
Case 18-31754-5-mcr           Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                      Desc
                                Main Document    Page 23 of 29



        2.     Alliance is seeking to sell substantially all of its assets (the "Purchased Assets")to
the Successful Bidder or Backup Bidder.3 Approval of the sale of Purchased Assets to either the
Successful Bidder or Backup Bidder may result in, among other things, the assumption,
assignment and/or transfer by Alliance of certain executory contracts and leases (the "Assigned
Contracts"). If you are a party to an Assigned Contract with Alliance, you will receive a separate
notice that contains relevant dates and other information that may impact you as a party to an
Assigned Contract.

        3.     On January         2019, the United States Bankruptcy Court for the Northern
District of New York (the "Bankruptcy Court") entered an order approving bidding procedures
and granting other relief related to Alliance's proposed sale (the "Bidding Procedures Order").
The Bidding Procedures approved by the Court are attached as Schedule 1 to the Bidding
Procedures Order. Pursuant to the Bidding Procedures Order, if Alliance receives more than one
Qualified Bid for the Purchased Assets, an Auction for the Purchased Assets shall take place on
February 7, 2019, at 10:00 a.m. (prevailing Eastern Time) at the offices of Bond, Schoeneck
& King, PLLC, One Lincoln Center, Syracuse, New York. Only parties that have submitted a
Qualified Bid in accordance with the Bidding Procedures by no later than February 4, 2019 at
12:00 p.m. (prevailing Eastern Time) (the "Bid Deadline") may participate at the Auction.
Any party that wishes to take part in this process and submit a bid for the Purchased Assets must
submit its competing bid prior to the Bid Deadline and in accordance with the Bidding
Procedures.

       4.      The Sale Hearing to consider approval of the sale of the Purchased Assets to the
Successful Bidder or Backup Bidder, free and clear of all liens, claims and encumbrances, will
be held before the Honorable Margaret Cangilos-Ruiz, Chief United States Bankruptcy Judge for
the Northern District of New York, or such other judge as may be sitting in her stead in the
United States Courthouse, James Hanley Federal Building, 100 South Clinton Street, Syracuse,
New York on February 13, 2019 at 12:00 p.m. (prevailing Eastern Time), or at such other
time thereafter as counsel may be heard. The Sale Hearing may be adjourned from time to time
without further notice to creditors or parties in interest other than by announcement of the
adjournment in open court on the date scheduled for the Sale Hearing.

       5.      Objections, if any, to the sale, or the relief requested in the Sale Motion (other
than with respect to the assumption and assignment of the Assigned Contracts which are the
subject of a separate notice) must: (a) be in writing; (b) comply with the Bankruptcy Rules and
the Local Rules;(c) be filed with the clerk of the Bankruptcy Court for the Northern District of
New York, on or before February 12, 2019; and (d) be served so as to be received no later than
12:00 p.m. (prevailing Eastern Time) on the same day, upon (i) counsel to Alliance; (ii) the
Office of the United States Trustee for the Western District of New York (iii) counsel to
Purchaser; (iv) counsel for HSBC Bank USA, National Association; and (v) counsel to any
committees) appointed in these cases. UNLESS AN OBJECTION IS TIMELY SERVED AND
FILED IN ACCORDANCE WITH THIS NOTICE,IT MAY NOT BE CONSIDERED BY THE



3 The Sale Motion identifies Crown Health Care Laundry Services, LLC ("Crown") as the "stalking horse" bidder
and attaches a copy of an Asset Purchase Agreement between Alliance and Crown contemplating a sale of the
Purchased Assets to Crown.

                                                                                                     3242272.5
Case 18-31754-5-mcr        Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03              Desc
                             Main Document    Page 24 of 29



BANKRUPTCY COURT AND THE BANKRUPTCY COURT MAY GRANT THE RELIEF
REQUESTED IN THE SALE MOTION WITHOUT FURTHER HEARING OR NOTICE.

        6.      This notice is subject to the fuller terms and conditions of the Sale Motion, the
Bidding Procedures Order, and the Bidding Procedures, which shall control in the event of any
conflict and Alliance encourages parties in interest to review such documents in their entirety.
Parties interested in receiving more information regarding the sale of the Purchased Assets or
obtaining a copy of any of the foregoing documents may make a written request to counsel for
the Debtors, Bond Schoeneck &King,PLLC, One Lincoln Center, Syracuse, New York, 13202,
Attn: Stephen A. Donato, Esq. and Camille W. Hill, Esq. In addition, copies of the Sale Motion,
the Bidding Procedures Order, the Bidding Procedures and this Notice can be found on the
Bankruptcy Court's electronic case management website, http://ecf.nynb.uscourts.gov and are on
file with the Clerk of the Bankruptcy Court.


Dated: January    ,2019
       Syracuse, New York                   BOND,SCHOENECK &KING,PLLC



                                            Stephen A. Donato, Bar Roll No. 101522
                                            Camille W. Hill, Bar Roll No. 501876
                                            Office and Post Office Address:
                                            One Lincoln Center
                                            Syracuse, New York 13202
                                            Tel:(315)218-8000
                                            Fax:(315)218-8100
                                            Email: sdonato@bsk.com
                                                    chill@bsk.com

                                            Proposed Counsel to the Debtors and DebtoNs in
                                            Possession




                                                                                         3242272.5
Case 18-31754-5-mcr    Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
                         Main Document    Page 25 of 29



                                  Schedule 3

                      Notice of Assumption and Assignment
 Case 18-31754-5-mcr             Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                          Desc
                                   Main Document    Page 26 of 29



 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK

 In re:
                                                                                 Case Nos.
 CENTERSTONE LINEN SERVICES,LLC,                                                 18-31754(main case)
 ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                      18-31753
 ALLIANCE LAUNDRY &TEXTILE SERVICE, LLC,                                         18-31755
 ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                         18-31756
 ATLANTA,LLC,and
 ALLIANCE LTS WINCHESTER,LLC                                                     18-31757
 d/b/a Glarus Linen Systefnsl,
                                                                                 Chapter 11 Cases
                                                      Debtors                    Jointly Administered




                          NOTICE OF ASSUMPTION AND ASSIGNMENT


PLEASE TAKE NOTICE OF THE FOLLOWING:

         1.     On January        2019, the United States Bankruptcy Court for the Northern
 District of New York (the "Bankruptcy Court") entered an order (the "Bidding Procedures
 Order"),2 approving, among other things, the fixing of cure amounts (the "Cure Amounts")
 related to the potential assumption, assignment and/or transfer by Alliance Laundry &Textile
 Services, LLC, d/b/a Glarus Linen Systems ("Alliance") of certain executory contracts,
 unexpired leases, and other agreements (the "Assigned Contracts") listed on Exhibit A annexed
 hereto in connection with the proposed sale of certain of Alliance's assets (the "Purchased
 Assets"). Alliance intends to assume, assign, and/or transfer some or all of the Assigned
 Contracts to the Successful Bidder or Backup Bidder for the Purchased Assets as determined
 pursuant to the bidding procedures (the "Bidding Procedures") approved by the Bankruptcy
 Court and attached to the Bidding Procedures Order as Schedule 1.

         2.     Alliance believes that any and all defaults (other than the filing of these Chapter
 1 1 Cases) and actual pecuniary losses under the Assigned Contracts can be cured by the payment
 of the Cure Amounts listed on Exhibit A annexed hereto.

' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
 number, are: Centerstone Linen Services, LLC d/b/a Glarus Linen Systems (5594)("Centerstone"); Atlas Health
 Care Linen Services Co., LLC d/b/a Glarus Linen Systems (2681)("Atlas"); Alliance Laundry &Textile Service,
 LLC d/b/a Glarus Linen Systems (8284)("Alliance"); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
 Glarus Linen Systems (4065)("Atlanta"); and Alliance LTS Winchester, LLC d/b/a Glarus Linen Systems (0892)
("Winchester").

 2 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
 Procedures Order.

                                                                                                            3242282.7
 Case 18-31754-5-mcr        Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                Desc
                              Main Document    Page 27 of 29



        3.      Any objections to (i) the assumption, assignment or transfer of an Assigned
 Contract, or (ii) the amount asserted as the Cure Amount (each, a "Cure Amount/Assignment
 Objection"), must be in writing and set forth with specificity the nature of the objection and the
 cure amount that the objecting party believes should be paid in connection with the assumption
 of the Assigned Contract (the "Claimed Cure Amount"). In addition, if Alliance identifies
 additional Assigned Contracts that might be assumed by Alliance and assigned to the Successful
 Bidder or Backup Bidder which are not set forth in this Notice of Assumption and Assignment,
 Alliance shall promptly send a supplemental notice (a "Supplemental Notice of Assumption and
 Assignment") to the applicable counterparties to such additional Assigned Contracts.

         4.     To be considered a timely Cure Amount/Assignment Objection, a Cure
 Amount/Assignment Objection must be filed with the Bankruptcy Court and served upon
(i) counsel to Alliance; (ii) the Office of the United States Trustee for the Northern District of
 New York; (iii) counsel for HSBC Bank; (iv) counsel to Purchaser; and (v) counsel to the
 Official Committee of Unsecured Creditors, by the later of(a) 4:00 p.m. (prevailing Eastern
 time) on February 6, 2019 or(b) five (5) days after service of the relevant Supplemental Notice
 of Assumption and Assignment.

         5.    If a Cure Amount/Assignment Objection is timely filed, Alliance may resolve any
 Cure Amount/Assignment Objection by mutual agreement with the objecting counterparty to any
 Assigned Contract without further order of the Court. Alliance may also file a written response
 to the Cure Amount/Assignment Objection with the Bankruptcy Court no later than 4:00 p.m.
(prevailing Eastern time) on February 8, 2019. In the event that Alliance and any objecting
 party are unable to consensually resolve any Cure Amount/Assignment Objection, the
 Bankruptcy Court will resolve any such Cure Amount/Assignment Objection at a hearing to be
 held at 12:00 p.m. (prevailing Eastern time) on February 13, 2019 or such later date as the
 Court may determine.

         6.      Unless a Cure Amount/Assignment Objection is timely filed and served, the
 assumption, assignment and/or transfer of the Assigned Contracts may proceed without further
 notice to counterparties to the Assigned Contracts.

        7.      Parties that fail to file and serve timely Cure Amount/Assignment Objections
 shall be deemed to have waived and released any and all rights to assert against Alliance, the
 Successful Bidder or Backup Bidder cure amounts different from the Cure Amounts listed on
 Exhibit A hereto and shall be forever barred and estopped from asserting or claiming against
 Alliance, the Successful Bidder or Backup Bidder, or any assignee of any Assigned Contract that
 any additional amounts are due or defaults exist, or prohibitions or conditions to assignment exist
 or must be satisfied, under such Assigned Contract.

        8.      To the extent that a Cure Amount/Assignment Objection remains unresolved as of
 the Bid Deadline, and the Bankruptcy Court subsequently determines that the Cure Amount for
 the subject Assigned Contract is greater than that set forth in the Cure Amounts identified on
 Exhibit A hereto, the Successful Bidder may elect to reclassify such Assigned Contract as an
 Excluded Agreement at any time prior to the earlier to occur of the Closing or the day that is five
(5) business days following such determination by the Bankruptcy Court.


                                                                                            3242282.7
Case 18-31754-5-mcr        Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03                   Desc
                             Main Document    Page 28 of 29



       9.      The Successful Bidder or the Backup Bidder, as the case may be, may determine
to exclude any Assigned Contract from the Purchased Assets to be assumed and sold or assigned
at any time prior to the Sale Hearing. The non-debtor party or parties to any such excluded
contract or lease will be notified of such exclusion by written notice mailed within three (3)
business days following the conclusion of the Sale Hearing.

        10.    If no Cure Amounts are due under an Assigned Contract, or the non-debtor party
to the Assigned Contract does not otherwise object to Alliance's assumption, assignment and/or
transfer of the Assigned Contract, no further action needs to be taken on the part of that non-
debtor party.

        1 1.   Alliance's decision to sell, assign and/or transfer to the Successful Bidder or
Backup Bidder the Assigned Contracts is subject to Bankruptcy Court approval and the closing
of the sale of the Purchased Assets. Accordingly, absent such closing, none of the Assigned
Contracts shall be deemed to be assumed, sold, assigned and/or transferred, and shall in all
respects be subject to further administration under the Bankruptcy Code. The inclusion of any
document on the list of Assigned Contracts shall not constitute or be deemed to be a
determination or admission that such document is, in fact, an executory contract or unexpired
lease within the meaning of the Bankruptcy Code (all rights with respect thereto being expressly
reserved).

       12.     This notice is subject to the fuller terms and conditions of the Bidding Procedures
Order which shall control in the event of any conflict and Alliance encourages parties in interest
to review that document in its entirety. Parties interested in receiving more information
regarding the sale of the Purchased Assets or obtaining a copy of the Bidding Procedures Order
may make a written request to counsel to the Debtors. In addition, copies of the Bidding
Procedures Order and this notice can be found on the Bankruptcy Court's electronic case
management website, http://ecf.nywb.uscourts.~ov and are on file with the Clerk of the
Bankruptcy Court.

Dated:   January     ,2019
         Syracuse, New York                  BOND,SCHOENECK &KING,PLLC


                                             Stephen A. Donato, Bar Roll No. 101522
                                             Camille W. Hill, Bar Roll No. 501876
                                             Office and Post Office Address:
                                             One Lincoln Center
                                             Syracuse, New York 13202
                                             Tel:(315) 218-8000
                                             Fax:(315)218-8100
                                             Email: sdonato@bsk.com
                                                      chill@bsk.com
                                             Proposed Counsel to the Debtors and Debtors in
                                             Possession




                                                                                              3242282.7
Case 18-31754-5-mcr   Doc 134 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
                        Main Document    Page 29 of 29



                                    Exhibit A

                      To Notice of Assumption and Assignment

                              [Assigned Contracts]




                                                                         3242282.7
